Exhibit 99.5 UNITED STATES BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF KENTUCKY (LEXINGTON DIVISION) EASTERN DISTRICT OF KENTUCKY IN RE: CHAPTER 11 PROCEEDING LODESTAR ENERGY INC. ) CASE NOS. 01-50969 and LODESTAR HOLDINGS, INC., ) 01-50972 ) DEBTORS. ) Jointly Administered MOTION FOR AN ORDER PURSUANT TO BANKRUPTCY RULE 9019 APPROVING SETTLEMENT WITH INDIANTOWN COGENERATION, L.P. The above-captioned debtors (the "Debtors"), by the duly authorized Chapter 11 Trustee, William D. Bishop (the "Trustee"), through counsel, hereby move the Court pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure and 11 U.S.C.ss.105 for entry of an order approving the settlement outlined herein with Indiantown Cogeneration, L.P. ("Indiantown"). In support of this Motion, the Trustee states as follows: BACKGROUND 1. On March 30, 2001, involuntary petitions were filed in this Court against the Debtors under Chapter 11 of the Bankruptcy Code. 2. On April 27,2001, upon the consent of the Debtors to the relief requested in the involuntary petitions, the Court entered an Order for Relief Under Chapter II of the Bankruptcy Code in each of the above-captioned cases. 3. Several critical events have occurred in this case over the last several months. The Debtors' last remaining officer, Mike Fransisco, resigned at the end of January, and the Debtors have failed to file a chapter 11 plan or conduct a meaningful sale of their assets. As a result of these events, inter alia, the Court recently ordered the appointment of the Trustee on or about January 31, 2003 (the Trustee). 4. The Trustee is in the process of attempting to liquidate the Debtors' assets. One of the Debtors' most troubled assets is a post-petition long-term coal supply contract with Indiantown, pursuant to which Lodestar Energy, Inc. agrees to supply Indiantown with all of the fuel necessary to operate its a 330-megawatt coal-fired power plant (the "Contract"). 5. Although the Contract contains pricing that is above-market, it has a "price re- opener" that permits the parties to terminate the Contract effective as of midnight on October 1,2003 if the parties cannot reach agreement on a new per-ton price of coal. In addition, Indiantown maintains that the Debtors have defaulted under the Contract and that as a result, the Contract is subject to termination in no less than 45 days. Indiantown also maintains that it has the right to offset its damages as a result of such defaults against outstanding invoices for coal delivered by the Debtors. Finally, Indiantown maintains that it has the right to approve or disapprove of any assignee of the Contract in accordance with the assignment provisions of the Contract. The Trustee vigorously disputes these allegations and maintains that Indiantown is in default under the Contract and liable for damages to the Debtors' bankruptcy estate. 6. As a result of the foregoing considerations, and after weighing the costs and likely prospects of any litigation between the parties, Indiantown and the Trustee have negotiated a settlement, subject to this Court's approval, on the following terms (the "Settlement"): A. The Contract shall be absolutely and irrevocably terminated effective as of March 31,2003; B. The Debtors shall continue to perform under the Contract through March 31, 2003 by loading for delivery to Indiantown substantially in accordance with the loading and delivery schedules already provided by the Debtors to Indiantown no more than four (4) trains containing an aggregate amount of no more than 36,000 tons of coal meeting the specifications of the Contract; C. Indiantown shall pay all currently outstanding invoices issued by the Debtors for delivered coal, and all invoices rendered for coal to be delivered under the Contract in accordance with this settlement, upon the earlier of (i) the dates such invoices become due in accordance with their terms and the ordinary course of dealings between the Debtors and Indiantown and (ii) closing; D. In addition, at closing, Indiantown shall make a settlement payment to the Trustee, on behalf of Lodestar's bankruptcy estate, in the amount of $l million (the "Settlement Payment"); E. From the Settlement Payment, the amount of $195,000.00 (the "Escrowed Portion of the Settlement Payment") shall be placed into escrow with a mutually agreeable escrow agent until (i) all outstanding invoices for which at least one of the Debtors and Indiantown are potentially liable to a particular post-petition creditor are resolved either by an enforceable agreement of such parties or by an order of this Court and (ii) Indiantown receives a specific release of its potential liability to that post-petition creditor in form and substance reasonably acceptable to Indiantown. Immediately following the satisfaction of the foregoing conditions, the Escrowed Portion of the Settlement Payment shall be released from escrow and paid to the Trustee and/or such post-petition creditor in accordance with the agreement between the Trustee and such post-petition creditor or this Court's order; F. At closing, Indiantown and the Trustee, on behalf of himself and the Debtors' bankruptcy estates, shall exchange mutual general releases in form and substance reasonably acceptable to the parties; G. An order approving the settlement herein must be entered by the Court no later than April 15,2003; and H. Closing shall occur as soon as reasonably practicable after entry of an order approving this settlement, but in no event later than April 15,2003. JURISDICTION AND VENUE 7. The Court has jurisdiction over this matter pursuant to 28 U.S.C.ss.ss.157 and 1334. Venue is appropriate in this matter in accordance with 28 U.S.C.ss.ss.1408 and 1409. This matter is a core proceeding as defined under 28 U.S.C.ss.157(b)(2). NOTICE 8. Copies of this Motion were served on all parties listed on the official service list in this case, as amended. The Debtors believe that such notice is good and sufficient and that no additional notice of this Motion by publication or otherwise is necessary. Such notice complies with the provisions of Rule 2002 of the Federal Rules of Bankruptcy Procedure and this Court's order establishing notice procedures in these administratively consolidated cases on February 8,2002. RELIEF REQUESTED 9. By this Motion, the Debtors seek the entry of an order pursuant to Bankruptcy Rule 9019 approving the Settlement and authorizing the Chapter 11 Trustee to execute, deliver, and perform, on behalf of the Debtors' bankruptcy estates, the obligations under a definitive agreement memorializing the Settlement (the Definitive Agreement) that currently is being negotiated by the parties and will be filed with the Court and served on all parties prior to the hearing. BASIS FOR RELIEF 10. Under Rule 9019(a), the Bankruptcy Court is to determine whether the proposed compromise is "fair and equitable," Prot. Comm. for Ind.
